Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 2/18/2022.  In the Amendment, Applicant amended claims 5-6, 10-13, 15, 17-18 and 20.  Claims 1-4 and 7-9 are cancelled.  Claims 21-23 are newly added.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 10-17, and withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-20.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 5-6 and 10-23 (renumbered 1-16) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 02/18/2022 has been considered (see form-1449, MPEP 609).




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Pre-interview First Office Action dated 01/21/2022, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Timothy Andrew Rath (US PGPUB 2015/0301901,  hereinafter Rath) in view of Wangyuan Zhang (US PGPUB 2017/0032012, hereinafter Zhang). 
	The invention is directed: Synchronization metadata in a data storage platform for faster access within a data center with less storage, less bandwidth and allows for bidirectional synchronization. 
 	However, none of Rath and Zhang teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 10 and 18. For examples, it failed to teach determine regions of a second table that are not present in the first table based upon comparing the first fingerprint file with a second fingerprint file that uniquely identifies the second table;  store second metadata from the mutation of data in a second memory block of the second computer node, flush the second memory block,  including the second metadata, to the second table on disk of the second computer node, the second table having the same first identifier as the first table at the first computer node, 
wherein the second table comprises metadata from one or more mutations of data in the data storage platform, including the second metadata, determine regions of the first table that are not present in the second table based upon comparing the first fingerprint file with the second fingerprint file, and send any metadata of the second table that correspond to the regions not present in the first table to the first computer node where the first table is stored; wherein the first computer node is further configured to: send any metadata  of the first table that correspond to the regions not present in the second table from the first computer node to the second computer node where the second table is stored, and update the first table with the metadata sent by the second computer node; and wherein the second computer node is further configured to: update the second table with the metadata sent by the first computer node. 
 	
This feature in light of other features, when considered as a whole, in the independent claims 10 and 18 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 10 and 18. 
	The dependent claims depending upon claims 10 and 18 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 216322